Title: From Thomas Jefferson to Thomas Whitney, 13 June 1802
From: Jefferson, Thomas
To: Whitney, Thomas


            SirWashington June 13. 1802.
            I observe in the European catalogues of Optical, Astronomical &c. Instruments, they advertize ‘Artificial horizons by parallel glasses and quicksilver to take double altitudes by, £1–16. sterl.’ I suppose it possible that this may be to supply the want of a good horizon at land and enable us to use Hadley’s quadrant here as well as at sea. should this be the case, and you happen to have one, or if you can procure one I shall be glad to recieve it by mr Claxton, and will have the price remitted to you as soon as known. mr Claxton took charge of a limb of the fixed machinery of the Quadrant, which had got broke on it’s passage, and which he was to desire you to repair. Accept my respects & best wishes.
            Th: Jefferson
          